Citation Nr: 1146857	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bronchitis and chronic obstructive pulmonary disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The case was remanded in November 2008 so that a travel board hearing could be scheduled.  In a November 2009 statement, the Veteran's representative stated that the Veteran wished to withdraw all pending hearing requests.  See 38 C.F.R. § 20.704(e) (2011).  

In January 2010, the Board remanded the listed issue for additional development.  The case has since returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's currently diagnosed bronchitis and chronic obstructive pulmonary disease are related to active military service or events therein; and there is no evidence of bronchiectasis manifested to a compensable degree within one year following discharge from active service.  


CONCLUSION OF LAW

Bronchitis and chronic obstructive pulmonary disease were not incurred or aggravated during service, nor may bronchiectasis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(a) (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2004 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006, VA provided notice of how disability ratings and effective dates are determined.  The claim was most recently readjudicated in the September 2011 supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims file contains available service treatment records, VA medical center records, and private medical records.  The Board acknowledges that in April 2005, the representative requested that VA obtain deck logs, in an attempt to document that the Veteran received treatment in service.  In May 2005, the RO sent the Veteran a letter asking him to provide dates of treatment within a 3 month time frame.  The Veteran did not respond and as such, the Board does not find further development in this regard warranted.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street."  If a claimant desires help with a claim, he must cooperate with VA's efforts to assist him).   

The Veteran was provided a VA examination in June 2010 and an addendum was obtained in January 2011.  All available medical records were reviewed, including the claims file.  Additional examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  




Analysis

In December 2003, the Veteran submitted a claim of entitlement to service connection for chronic obstructive lung disease and bronchitis.  In August 2004, the RO denied the claim.  The Veteran disagreed and subsequently perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including bronchiectasis, if manifest to a compensable degree within one year following separation from active service.  38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Evidence of record shows current disability.  VA medical records document treatment and show that the Veteran is being followed in the pulmonary clinic for severe chronic obstructive pulmonary disease.  Chronic bronchitis is also noted.

Various VA records and statements from the Veteran document a history of childhood bronchitis.  The Veteran contends that his bronchitis was exacerbated by inhaling dust and fumes from painting bulkheads while in the Navy.  The Board has considered the Veteran's statements.  A review of service treatment records, however, shows that on examination for enlistment in October 1944, his chest x-ray was negative and no respiratory abnormalities were noted.  Thus, he is entitled to the presumption of soundness at enlistment.  See 38 C.F.R. § 3.304(b).  The Board does not find evidence sufficient to rebut this presumption.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Regarding whether there was an in-service event, the Veteran reported exposure to various respiratory irritants, specifically due to dust from depth charges and paint fumes.  He further reported that he received treatment for lung problems while serving aboard the USS ADRIA.   

The Veteran's service personnel records show that he served aboard the USS ADRIA (AF-30).  Service treatment records do not document complaints or treatment for a respiratory disorder.  Chest x-rays taken in October 1944 and July 1946 were negative.  Objective evidence does not show any diagnosed respiratory disability within one year following service discharge.

In the October 2008 informal hearing presentation, the representative discussed the combat presumption.  See 38 U.S.C.A. § 1154(b).  The Veteran served aboard a ship during World War II and in a February 1998 rating decision, the RO conceded combat participation.  As such, consideration of 38 U.S.C.A. § 1154(b) is appropriate.  

In the case of a veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see Collette v. Brown, 82 F.3d 389, 392 (1996). 

Section 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

Resolving reasonable doubt in the Veteran's favor, the Board will concede exposure to the claimed respiratory irritants and that he experienced some respiratory complaints during service.  As such, the Board must consider whether the currently diagnosed bronchitis and chronic obstructive pulmonary disease are related to these service events.  In making this determination, the Board acknowledges that the record contains various medical opinions.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The United States Court of Appeals for Veterans Claims (Court), however, held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  Moreover, review of a claims file by a VA examiner, without more, does not automatically render the examiner's opinion competent or persuasive, and conversely, a private medical opinion may not be discounted solely because the opining clinician did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

An October 2003 statement from a VA nephrologist, Dr. R.B., indicates that the Veteran suffers from chronic obstructive lung disease with the principal character of asthmatic bronchitis.  He further stated that "[w]hile the cause of the disease is doubtless multifactorial it dates from an early age, and there is good cause to believe that the condition was exacerbated by exposure to respiratory irritants and toxins during [the Veteran's] military service."  

A November 2003 statement from a VA staff physician, pulmonary/critical care, Dr. A.B., indicates that the Veteran provided a history of bronchitis dating back to childhood which was exacerbated by exposure to dust from depth charges and fume exposure while painting bulkheads.  She stated that this "most likely contributed to his chronic bronchitis."  

An August 2004 statement by Dr. A.S., a private physician specializing in pulmonary disease and internal medicine, indicates that the Veteran had a history of exposure to irritants and toxins and since then has had intermittent bouts of bronchitis and refractory episodes of cough.  The physician stated he felt that "with his lack of smoking history that his chronic asthmatic bronchitis is certainly contributed to partially, if not totally, from his exposure to irritants and toxins."  

An October 2004 statement from a VA physician in pulmonary medicine, Dr. J.L.,  indicates that the Veteran has severe emphysema and chronic bronchitis and "[t]hese diseases may have been caused or exacerbated by exposure to paint and toxic fumes from dep (sic) charges sustained when this patient was in the military service from 1944-1946."  

Dr. R.B. submitted additional statement in October 2004.  He again stated that the cause of the pulmonary disease was doubtless multifactorial and there was a history of tobacco smoking.  He indicated, however, that the condition was more severe than would be expected from his degree of tobacco exposure.  He again stated that there was good cause to believe the condition was exacerbated during service by exposure to respiratory irritants and toxins.  

The Veteran underwent a VA examination in June 2010.  The Veteran reported that he was exposed to dust from depth charges and had problems breathing.  He also claimed that he was exposed to dust and fumes from painting.  He reported that he went to his doctor after two years and allergic bronchitis was confirmed.  He was a hairdresser from 1949 to 1996.  He used to smoke up to three packs of cigarettes but stopped that several years ago.  He has a twenty-five pack year history of smoking.  Following examination and review of diagnostic and clinical tests, diagnoses were: (1) severe obstructive pulmonary disease; (2) pulmonary mycobacterium avium-intracellulare (MAI) infection; and (3) chronic sinusitis, status post septoplasty and turbinoplasty.  The examiner provided the following summary:

This is an [elderly] man who has a baseline history of bronchitis, allergies to dust and pollen who was exposed to dust from depth charges and who has been a hair dresser, which is a high-risk job, with somebody who has a history of allergies who now has severe [chronic obstructive pulmonary disease].  While he was in the service he was never treated for any pulmonary condition going through the records but cannot explain why he had 2 chest x-rays done.  In my opinion, I would say he has baseline bronchitis in the first place.  He is an ex-smoker.  In my opinion, he was not treated for any breathing pain during the service.  I do not see any record of being treated for any respiratory condition.  Being exposed to dust particles without any acute respiratory symptoms immediately, I would say is less likely to be related to service.  

A January 2011 addendum noted that the Veteran had been diagnosed with severe chronic obstructive pulmonary disease and with pulmonary MAI.  The examiner stated that neither of these conditions had any relationship to military service or to childhood illness.  MAI is an infectious disease, more likely than not caused by exposure to mycobacterium from the Veteran's environment and his chronic obstructive pulmonary disease was most likely caused by heavy cigarette usage over a period of years.  The following opinion was provided:  

The Veteran's preexisting allergic bronchitis was not permanently exacerbated by his military service.  The Veteran's childhood diagnosis of allergic bronchitis was not exacerbated by his military service as verified by the Veteran's service medical records.  There is no documentation of respiratory complaints during military service.  The Veteran's diagnosed [chronic obstructive pulmonary disease] was diagnosed many years after completion of the military service and after many years of smoking cigarettes.  It is not likely that the Veteran's allergic bronchitis was caused by or exacerbated by the Veteran's chronic obstructive pulmonary disease.  The Veteran's MAI is an infectious process that has no relationship to the preexisting diagnosis of allergic bronchitis.

On review, the Board does not find Dr. R.B.'s October 2003 or October 2004 opinions probative.  In his initial opinion, the physician indicated that the cause of the disease was doubtless multifactorial, but did not address the history of cigarette smoking.  In the second statement, the physician noted the Veteran's smoking history, but did not address any post-service occupational exposure and did not provide an adequate explanation as to why there was "good cause" to believe that his condition worsened during service and there is no indication that the physician considered the Veteran's negative chest x-ray at separation.  

The Board does not find the November 2003 statement from Dr. A.B. probative as she did not provide a rationale or consider other risk factors, such as smoking or postservice occupational exposure.  

The August 2004 opinion from Dr. A.S. is also not considered probative as it appears to be based on an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Specifically, Dr. A.S. incorrectly assumed that there was a "lack of smoking history."  The evidence of record clearly documents the Veteran's smoking history.  

The October 2004 opinion from Dr. J.L. indicates that the appellant's current disability "may have" been caused by in-service exposures.  This opinion is speculative and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may not" language by physician is too speculative). 

In considering the VA opinion and addendum, the Board acknowledges that they appear to be based, at least in part, on the absence of documented complaints or treatment during service.  Notwithstanding, even conceding in-service treatment or symptoms, the negative chest x-ray at separation clearly weighs against a finding of chronic respiratory illness.  On review, the Board finds the VA opinion and addendum probative.  They are based on a review of the record and discuss each diagnosed disability and the likely etiology.  They also consider the Veteran's reported exposures during service, his tobacco use, and his post-service occupational history, and are supported by detailed rationale.  

Probative evidence indicates that the Veteran currently has respiratory disability related to an infectious process that began postservice, and a long history of tobacco use.  The provisions of 38 U.S.C.A. § 1103 (West 2002), which apply to claims filed after June 9, 1998, prohibit service connecting a disability as a result of disease or injury attributed to the use of tobacco products during active service.  

In considering the claim, the Board acknowledges the Veteran's reports that he experienced respiratory problems following discharge and continuing to date.  The Veteran is competent to report difficulty breathing or other such respiratory symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran's reports, however, are not supported by the overall evidence of record.  As noted, no respiratory abnormalities were noted at separation.  The separation examination was not conducted in a combat environment and there is no reason to believe that it was not an accurate picture of the Veteran's health at that time.  Additionally, the absence of a diagnosed disability or treatment for respiratory problems for many years following discharge weighs against the Veteran's reports of continuity.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In this regard, the Board observes that the Veteran had a psychiatric hospitalization at a VA facility in September 1965 and physical examination on admission was found to be essentially within normal limits.  The Board further notes that the Veteran initially filed a claim for VA pension benefits in September 1965 and has filed numerous claims for compensation benefits over the years.  He did not, however, claim entitlement to service connection for a respiratory illness until December 2003.  In short, the absence of any respiratory complaints for decades postservice damages the credibility of any assertion that the appellant has had chronic respiratory problems since service. 

In summary, the preponderance of the evidence is against finding that the Veteran's currently diagnosed bronchitis and chronic obstructive pulmonary disease are related to active military service or events therein.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011).  


ORDER

Entitlement to service connection for bronchitis and chronic obstructive pulmonary disease is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


